Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                              RESPONSE TO AMENDMENT
Based on Applicants’ amendment, filed on 7/20/2021, see page 2 through page 10, of remark, with respect to cancelation of claims 2, 18 and amended claims 1, 16 and 20, have been fully considered but they are moot in view of the new ground (s) of rejection as necessitated by applicant’s amendment is made. 
           Examiner respectfully wants to point out, this is a response to proposed amendments that were initiated by the Examiner and telephone interviews with applicant’s representative. Examiner suggested ways to clarify the independent claim or amend the claim that may overcome the prior art of record, but agreement was not reached, at this time.
         Contrary to the applicant’s assertion, as he traverses, page 8 of the remark, that Bleiweiss does not correspond to “detected object following classification by a first local classifier to a second, remote, object classifier, based on a determination that the detected object does not have a predetermined correspondence”.
           Examiner indicates, that Bleiweiss discloses (column 4, lines 30-47, thus, what is described is a system that takes a cascaded approach to object detection, splitting the classifier into a hierarchy based on level of detail and the local device's physical location in the environment. A high-level classifier is available on the device. For example, a robot navigating in a home, the classifier on the robot may recognize specific rooms (e.g., kitchen, living room, etc.). When the robot enters the kitchen, visual data (e.g., image data) is streamed to the cloud where the full classifier resides. The visual data is further analyzed in the cloud using the "kitchen classifier." The kitchen classifier may provide the ability to identify additional details (e.g., utensil drawer, refrigerator, etc.) that the local classifier may not be able to recognize (not 
           Examiner: concludes it is obvious if the object is not recognized by the local classifier. It does not have a predetermined definition or label.


DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
Claims 1, 3-4, 7-12, 15-17 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bleiweiss et al (Patent. No.: U.S. 9,928,605 B2).   
          Regarding claim 1, Bleiweiss an image processing system comprising: an image data interface arranged to receive first image data representative of an image frame (see abstract, various systems and methods for real-time cascaded object recognition are described herein. A system for real-time cascaded object recognition comprises a processor; and a memory, including instructions, which when executed on the processor, cause the processor to perform the operations comprising: accessing image data at the system, the image data of an environment around the system, the image data is captured by a camera system; determining a set of regions 
           Also, column 2, lines 35-40 and lines 66-67, the input video stream 102 includes a scene with multiple objects. In an object proposal stage 104, one or more of the objects are identified as candidates and the portions of the image with the candidate objects are segmented. Some of the candidates may be filtered based on search criteria. The input image may be a portion of a video stream (e.g., one frame of a video stream))’
           a first, local, object classifier arranged to perform object classification in the image frame (see above, also column 2, lines 39-40, a local classifier (first classifier) may be used to filter the objects);
           and storage arranged to store categorization data comprising a set of object definitions for use during object classification (see column 3, lines 14-31, a local classifier 206 is executed on the local machine (e.g., user device). The local classifier 206 is a simple classifier, which is able to run quickly on the local device. The goal of this classifier is to rule out obvious image regions, so that only relevant regions are sent to the cloud for additional processing. The local classifier 206 may filter the image data based on surface characteristics of the objects in the image (e.g., planar or non-planar); dimensions, volume, or colors of objects; distance objects are from the camera; IMU data; or location information (e.g., global positioning system (GPS) coordinates or Simultaneous Localization and Mapping (SLAM) tags). Distance or depth data may be obtained using a depth camera in the camera system of the local machine. A depth camera may include an 
           wherein the first object classifier is arranged to: detect an object in the image frame; determine whether to transmit image data for the detected object to a second, remote, object classifier, based on a determination that the detected object does not have a predetermined correspondence with an object definition in the set of object definitions; in response to (see column 2, lines 51-67, the process illustrated in FIG. 1 may run continually or periodically so that a user, a robot, a drone, or other camera-enabled device may detect and identify objects as it moves through the room. For example, as the camera moves toward the sofa, additional candidate segments may be obtained and sent to a cloud service to identify. If additional objects, such as a pillow and a remote control are on the sofa, the additional objects may recognized and their identification may be provided to the local device in the room. In this manner, a robot tasked to retrieve a remote control from a sofa may use the ongoing object recognition process to first find the sofa and then after moving to the sofa, finding the remote control on the sofa. FIG. 2 is a block diagram illustrating control and data flow 200, according to an embodiment. At phase 202, an input image is obtained. The input image may be a portion of a video stream (e.g., one frame of a video stream.
           Also column 4, lines 30-47, thus, what is described is a system that takes a cascaded approach to object detection, splitting the classifier into a hierarchy based on level of detail and the local device's physical location in the environment. A high-level classifier is available on the device. For example, a robot navigating in a home, the classifier on the robot may recognize specific rooms (e.g., kitchen, living room, etc.). When the robot enters the kitchen, visual data 
           in response to determining that the detected object does not have a predetermined correspondence with an object definition in the set of object definitions; transmit second image data, derived from the first image data, to the second remote object classifier (see above, also column 2, lines 29-47, the client system may be a user device operated by a user. The user device may be any type of compute device including, but not limited to a mobile phone, a smartphone, a phablet, a tablet, a personal digital assistant, a laptop, a digital camera, a desktop computer, an in-vehicle infotainment system, or the like. The input video stream 102 includes a scene with multiple objects. In an object proposal stage 104, one or more of the objects are identified as candidates and the portions of the image with the candidate objects are segmented. Some of the candidates may be filtered based on search criteria. A local classifier (first classifier) may be used to filter the objects. Candidates that pass the filter are sent individually to the cloud (stage 106). The candidates may be sent to the same cloud service or different ones. For example, one cloud service may be used to classify furniture while another may be used to classify lights and lamps. Based on the local classification, the appropriate cloud service classifier may be selected and the candidate may be sent to the appropriate cloud service classifier (second classifier));

          Regarding claim 3, Bleiweiss an image processing system according to claim 1, wherein the first object classifier being arranged to determine whether to transmit image data for the detected object to the second object classifier comprises the first object classifier being arranged to: select a subset of the set of object definitions and determine whether the detected object has a predetermined correspondence with an object definition in the subset of object definitions (see claim 2, also column 4, lines 5-20, the compressed image data is transmitted to one or more cloud services where a full classifier is used for additional processing. At stage 210, the full classifier is applied at a cloud service. The classifier may be a convolutional neural network (CNN or ConvNet), which is a type of feed-forward artificial neural network where the individual neurons are tiled in such a way that they respond to overlapping regions in the visual field. The full classifier may detect a specific object in the selected pixels (image region), detect a specific brand or manufacturer, detect a model number, or the like. The full classifier may work as the camera/robot moves closer to the object of interest. For example, additional features may become visible on an object and sent to the cloud, such as a logo on the object, which may be classified. The additional features (e.g., model, make, brand, etc.) may be returned to the user device). 
          Regarding claim 4, Bleiweiss an image processing system according to claim 3, wherein the first object classifier is arranged to select the subset of object definitions based on a most recently used scheme (column 2, lines 12-26, the systems and methods described herein support a large set of recognized objects by using cloud resources. This mechanism yields a just-in-time 
           Also column 2, lines 35-50, the input video stream 102 includes a scene with multiple objects. In an object proposal stage 104, one or more of the objects are identified as candidates and the portions of the image with the candidate objects are segmented. Some of the candidates may be filtered based on search criteria. A local classifier may be used to filter the objects. Candidates that pass the filter are sent individually to the cloud (stage 106). The candidates may be sent to the same cloud service or different ones. For example, one cloud service may be used to classify furniture while another may be used to classify lights and lamps. Based on the local classification, the appropriate cloud service classifier may be selected and the candidate may be sent to the appropriate cloud service classifier. Full classifiers run in the cloud (stage 108) and the objects that are detected are returned to the client (stage 110). Also column 3, lines 14-22, a local classifier 206 is executed on the local machine (e.g., user device). The local classifier 206 is a simple classifier, which is able to run quickly on the local device. The goal of this classifier is to rule out obvious image regions, so that only relevant regions are sent to the cloud for additional processing. The local classifier 206 may filter the image data based on surface 
          Regarding claim 7, Bleiweiss an image processing system according to claim 1, wherein the first object classifier is arranged to: determine a location of the detected object in the image frame; define a portion of the image frame on the basis of the determined location; and derive the second image data, for transmitting to the second object classifier, based on the portion of the image frame (see claim 1, also column 3, lines 50-55, in another aspect, using IMU data, the local classifier 206 may confirm that objects are consistently located in the image based on gravity and accelerometer input. Such data may be used by the local classifier 206 to filter on orientation, for example, to recognize the z-axis and infer height or understand object dimensions regardless of camera orientation. Also column 4, lines 30-47, thus, what is described is a system that takes a cascaded approach to object detection, splitting the classifier into a hierarchy based on level of detail and the local device's physical location in the environment. A high-level classifier is available on the device. For example, a robot navigating in a home, the classifier on the robot may recognize specific rooms (e.g., kitchen, living room, etc.). When the robot enters the kitchen, visual data (e.g., image data) is streamed to the cloud where the full classifier resides. The visual data is further analyzed in the cloud using the "kitchen classifier." The kitchen classifier may provide the ability to identify additional details (e.g., utensil drawer, refrigerator, etc.) that the local classifier may not be able to recognize. As the robot nears the utensil drawer a more specific classifier is used to recognize the objects in the drawer. This hierarchical object recognition model enables practically unlimited recognition capabilities, harnessing the power of cloud computing and storage).

          Regarding claim 9, Bleiweiss an image processing system according to claim 1, wherein the second image data comprises second feature data derived from the first image data using the object classifier (see column 4, lines 5-20, the compressed image data is transmitted to one or more cloud services where a full classifier is used for additional processing. At stage 210, the full classifier is applied at a cloud service. The classifier may be a convolutional neural network (CNN or ConvNet), which is a type of feed-forward artificial neural network where the individual neurons are tiled in such a way that they respond to overlapping regions in the visual field. The full classifier may detect a specific object in the selected pixels (image region), detect a specific brand or manufacturer, detect a model number, or the like. The full classifier may work as the camera/robot moves closer to the object of interest. For example, additional features may become visible on an object and sent to the cloud, such as a logo on the object, which may be classified. The additional features (e.g., model, make, brand, etc.) may be returned to the user 
          Regarding claim 10, Bleiweiss an image processing system according to claim 1, wherein the object data, which the first object classifier is arranged to receive, is different to any object data which is currently available using the set of object definitions (column 6, line 57 through column 7, line13, in an embodiment, the indication of the object comprises an instruction. Feedback from the remote server may include more than just an identification of an object. For example, the feedback may include further instructions, suggestions, or comments. As an example, the remote server may indicate that the object is 65% likely to be of a certain type, but with another position from a certain perspective, the likelihood of the object's correct identification may be increased to 90%. In such an example, the remote server may provide a suggestion or instruction to move to a different position in order to capture a different angle or view of the object in question. Thus, in an embodiment, the instruction comprises an instruction to the system to maneuver to a different position to capture additional image data to supplement the image data. Such an instruction may be delivered to a system that is capable of self-propulsion, such as a robot or a drone. In an embodiment, the system comprises an autonomous 
           Also column 3, lines 14-31, a local classifier 206 is executed on the local machine (e.g., user device). The local classifier 206 is a simple classifier, which is able to run quickly on the local device. The goal of this classifier is to rule out obvious image regions, so that only relevant regions are sent to the cloud for additional processing. The local classifier 206 may filter the image data based on surface characteristics of the objects in the image (e.g., planar or non-planar); dimensions, volume, or colors of objects; distance objects are from the camera; IMU data; or location information (e.g., global positioning system (GPS) coordinates or Simultaneous Localization and Mapping (SLAM) tags). Distance or depth data may be obtained using a depth camera in the camera system of the local machine. A depth camera may include an infrared (IR) camera that is able to pick up a projected IR light, which may be projected from an IR laser projector. While some depth cameras use a single IR camera, the use of multiple IR cameras provides a stereoscopic IR to produce depth).
          Regarding claim 11, Bleiweiss an image processing system according to claim 1, wherein the first object classifier is arranged to further receive second categorization data, comprising an object definition corresponding to the detected object, from the second object classifier (see column 3, lines 14-31, a local classifier 206 is executed on the local machine (e.g., user device). The local classifier 206 is a simple classifier, which is able to run quickly on the local device. The goal of this classifier is to rule out obvious image regions, so that only relevant regions are 
          Regarding claim 12, Bleiweiss an image processing system according to claim 11, wherein the first object classifier is arranged to update the first categorization data by at least one of: (a) including the received object definition in the set of object definitions; or (b) replacing an existing object definition in the set of object definitions with the received object definition (see claim 1, also column 5, lines 6-14, in FIG. 4 another object 400 is segmented to identify three regions 402A, 402B, 402C, and certain pixels 404A, 404B, 404C are identified in each of the regions 402. The pixels 404 are transmitted to the cloud for classification. In both FIGS. 3 and 4, the removal of regions of the complete image, which do not include proposed objects, effectively reduces the amount of data to send. This reductions acts as a form of image compression and may remove large portions of the original image's pixels). 
           With regard to claims 15-17 and 20 the arguments analogous to those presented above for claims 1, 3, 4, 7, 8, 9, 10, 11 and 12 are respectively applicable to claims 15-17 and 20.  

Allowable Subject Matter
Claims 5, 6, 13, 14 and 19, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

                                                             Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.       

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
August 13, 2021